UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


LAURENCE HALSTEAD III,             :
                                   :
          Plaintiff,               :
                                   :
     v.                            : Civil Action No. 08-1778 (JR)
                                   :
GOVERNMENT EMPLOYEES INSURANCE     :
COMPANY (GEICO), et al.,           :
                                   :
          Defendants.              :

                              MEMORANDUM


          Although the complaint in this case says it is for

"breach of contract, malicious breach of contract, breach of the

covenant of fair dealing, violation of consumer protection and

for abuse of process, malicious abuse of process and misuse of

process," it is really an attempt to collect more money than the

$100,000 the plaintiff accepted in settlement of claims he made

years ago after he suffered injuries in an automobile accident.

The suit is entirely without merit.    Plaintiff’s assertion of

third party rights under his passenger’s insurance policy (see

Complaint, para. 85) is muddled, to say the least.    The only

“contract” that plaintiff had was an agreement to settle, and

that agreement was honored.    The defendants neither initiated nor

served process, so they could not have "abused," "maliciously

abused," or "misused" process.    Plaintiff has cited no authority,

nor have we found any, for the proposition that either the

covenant of fair dealing or the consumer protection statute has
any application to the settlement of tort cases, particularly

where, as here, all the litigants were represented by competent

counsel.   Plaintiff settled and dismissed with prejudice the same

claim against GEICO that he has attempted to repackage here,

executing a general release of GEICO.   The conflict of interest

claim he asserts en passant against the lawyers who represented

GEICO in Superior Court is particularly unmeritorious; counsel

were not responsible for the fact (surely not an unusual fact in

Washington, D.C.) that the underinsured motorist coverage on the

vehicle plaintiff was driving and the coverage on the vehicle

driven by the tortfeasor was all written by GEICO.   If

plaintiff's conflict of interest argument were accepted, it would

mean that in every case in which GEICO has insured both the

plaintiff and the defendant it would have to be unrepresented on

one side or another of the "v."   Plaintiff has failed to state a

claim upon which relief can be granted.   The defendants' motions

to dismiss will be granted.




                                     JAMES ROBERTSON
                               United States District Judge




                               - 2 -